AFFIRM; and Opinion Filed May 31, 2013.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00666-CR

                        JAMES MATTHEW SIMMONS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F10-41217-Y

                             MEMORANDUM OPINION
                        Before Justices O’Neill, Francis, and Fillmore
                                 Opinion by Justice Fillmore

       James Matthew Simmons waived a jury and pleaded guilty to intoxication manslaughter.

See TEX. PENAL CODE ANN. § 49.08(a) (West 2011). Pursuant to a plea agreement, the trial court

assessed punishment at ten years’ imprisonment, probated for ten years, and a $2,000 fine. The

State later moved to revoke Simmons’ community supervision, alleging he violated several

conditions of the community supervision. The trial court found the State’s allegations true,

revoked Simmons’ community supervision, and assessed punishment at seven years’

imprisonment. On appeal, Simmons’ attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to Simmons. We advised

Simmons of his right to file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment revoking community supervision.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47

120666F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JAMES MATTHEW SIMMONS,                            Appeal from the Criminal District Court
Appellant                                         No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                  F10-41217-Y).
No. 05-12-00666-CR       V.                       Opinion delivered by Justice Fillmore,
                                                  Justices O’Neill and Francis participating.
THE STATE OF TEXAS, Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 31, 2013.



                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            -3-